Citation Nr: 1433940	
Decision Date: 07/30/14    Archive Date: 08/04/14

DOCKET NO.  11-17 319	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Entitlement to an initial rating in excess of 10 percent for lumbar strain.

2.  Entitlement to an initial rating in excess of 10 percent for hypothyroidism.


ATTORNEY FOR THE BOARD

H. Papavizas, Associate Counsel



INTRODUCTION

The Veteran served on active duty from August 2001 to May 2008.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2009 decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia, which granted service connection service connection for lumbar strain and hypothyroidism, each rated at 10 percent, effective May 10, 2008, and denied service connection for acne, headaches, and sleep disturbance.  The Veteran entered a notice of disagreement in September 2009 and a statement of the case was issued in April 2011.  However, in her June 2011 substantive appeal (VA Form 9), she limited her appeal as to the initial rating issues.  Therefore, the service connection issues are not properly before the Board.  

This appeal was processed using the Veterans Benefits Management System (VBMS) paperless claims processing system.  In addition, the Veteran has a Virtual VA electronic claims file.  A review of the documents in Virtual VA reveals that - with the exception of VA treatment records dating from January to November 2012, which have been reviewed by the agency of original jurisdiction (AOJ) in a February 2013 supplemental statement of the case - they are either duplicative of the evidence in the paper claims file or are irrelevant to the issues on appeal.  

The appeal is REMANDED to the AOJ.  VA will notify the Veteran if further action is required.


REMAND

Although the Board regrets the additional delay, a remand is necessary to ensure that due process is followed and that there is a complete record upon which to decide the Veteran's claims so that she is afforded every possible consideration.  See 38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2013).

The Board finds that new VA examinations are necessary in order to determine the nature and severity of the Veteran's lumbar strain and hypothyroidism, as the record indicates that each condition may have worsened since the last VA examinations were conducted in June 2009.  See Snuffer v. Gober, 10 Vet. App. 400 (1997); Caffrey v. Brown, 6 Vet. App. 377 (1994); VAOPGCPREC 11-95 (1995).

With respect to her lumbar strain disability, the Veteran alleged in her June 2011 substantive appeal that she takes medication to remedy pain in her lower back; was "given an actual machine to use" for back pain, stiffness, and spasms; and the pain she experiences upon sitting or standing for long periods of time has progressively worsened.  Previously, the Veteran underwent VA examination in June 2009 of her lower back, during which she disclosed that she was able to function without medication and was not receiving any treatment for her condition.  Given the Veteran's allegations of worsening, VA medical records showing treatment of her back condition with medication and use of a Tens unit (see March 26, 2012 VA treatment record), and the fact that she was last afforded a VA examination in June 2009, over five years ago, a remand is necessary in order to afford her another VA examination to assess the current nature and severity of her lumbar strain disability. 

With respect to her hypothyroidism, the Veteran also alleged in her June 2011 substantive appeal that she experiences continued constipation, constant fatigue, and feeling sluggish despite adequate sleep.  Additionally, recent VA treatment records show that the dosage for hypothyroid medication was increased in March 2012.  See March 26, 2012 VA treatment record.  Therefore, although the Veteran's June 2011 complaints do not unambiguously communicate worsening of such disability, her statements in combination with medical evidence of an increased dosage of her hypothyroid medication may indicate that such condition has deteriorated.  Thus, given the suggestion of worsening and the passage of five years since the last VA examination, a remand is also needed for another VA examination to assess the current nature and severity of her hypothyroidism.

Finally, the Board finds that, as relevant to both claims, a remand is necessary in order to obtain outstanding treatment records.  In this regard, the record reflects that the Veteran has received treatment for her lumbar strain and hypothyroidism from the Augusta, Georgia, VA Medical Center (VAMC).  The record currently contains VA treatment records from the Augusta VAMC dating to January 2012.  On remand, the AOJ should obtain updated treatment records.

Accordingly, the case is REMANDED for the following action:

1.  Obtain all VA treatment records from the Augusta VAMC from January 2012, pertaining to the Veteran's service-connected lumbar strain and hypothyroidism.  All reasonable attempts should be made to obtain any identified records.  If any records cannot be obtained after reasonable efforts have been made, issue a formal determination that such records do not exist or that further efforts to obtain such records would be futile, which should be documented in the claims file.  The Veteran must be notified of the attempts made and why further attempts would be futile, and allowed the opportunity to provide such records, as provided in 38 U.S.C.A. § 5103A(b)(2) and 38 C.F.R. § 3.159(e).

2.  After all outstanding records have been associated with the record on appeal, the Veteran should be afforded an appropriate VA examination to determine the current nature and severity of her service-connected lumbar strain and hypothyroidism disabilities.  The claims file, to include a copy of this Remand, must be made available to and be reviewed by the examiner.  Any indicated evaluations, studies, and tests should be conducted.  In offering any assessments or opinions, the examiner should take into account all evidence of record, to include both the lay and medical evidence.

Following an interview with the Veteran, a review of the evidence of record, and a physical examination, the examiner should offer an opinion as to the following:

(A) With regard to the lumbar strain, the examiner should indicate the nature and severity of all manifestations of such disorder.  In this regard, the examiner should record the range of motion observed on clinical evaluation, in terms of degrees of extension, forward flexion, left and right lateral flexion, and left and right rotation.  If there is clinical evidence of pain on motion, the examiner should indicate the degree of flexion, extension, and/or rotation at which such pain begins.  Then, after reviewing the Veteran's complaints and medical history, the examiner should render an opinion, based upon his or her best medical judgment, as to the extent to which the Veteran experiences functional impairments such as weakness, excess fatigability, incoordination, or pain due to repeated use or flare-ups, and should portray these factors in terms of degrees of additional loss in range of motion (beyond that which is demonstrated clinically), if feasible.   In so addressing the above queries, the examiner should determine whether the mild epidural lipomatosis (identified in VA treatment records) is a manifestation of the Veteran's service-connected lumbar strain disorder, and if so, describe such manifestation and its impact.

If range of motion is not possible, the examiner should indicate whether the Veteran has unfavorable of the entire thoracolumbar spine or unfavorable ankylosis of the entire spine.

The examiner should also state whether the Veteran's service-connected lumbar strain disability results in muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  The examiner should indicate whether such disability is manifested by any neurological impairment, and, if so, which nerves are involved, and the extent of the impairment.  The examiner should specifically indicate whether the Veteran has bowel or bladder impairment as a result of her back disability.  The examiner should also specifically address whether such disabilities results in intervertebral disc syndrome with incapacitating episodes and, if so, the frequency and severity of such episodes.    

(B) With regard to the hypothyroidism, the examiner should identify the nature and severity of all manifestations attributable to the Veteran's service-connected hypothyroidism.  Specifically, the examiner should be asked to comment on whether the Veteran has cold intolerance; muscular weakness; cardiovascular involvement; mental disturbance (dementia, slowing of thought, depression); bradycardia; sleepiness; weight gain; fatigability; constipation; and/or mental sluggishness as a result of hypothyroidism.  The examiner should also indicate whether such requires continuous medication for control. 

(C)  The examiner should also identify the functional impairment and limitations associated with the Veteran's lumbar spine and hypothyroidism disabilities in regard to employment and address the impact, if any, such have on her ability to work.  

All opinions expressed should be accompanied by supporting rationale.

4.  After completing the above, and any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraphs, the Veteran's claims should be readjudicated based on the entirety of the evidence.  If the claims remain denied, the Veteran should be issued a supplemental statement of the case.  An appropriate period of time should be allowed for response.

Thereafter, the case should be returned to the Board for further appellate consideration, if otherwise in order.  The Board intimates no opinion as to the outcome of this case.  The Veteran need take no action until so informed.  The purpose of this REMAND is to ensure compliance with due process considerations.  

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
A. JAEGER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).

